MANFORD, Judge,
dissenting.
I must dissent from the majority opinion as it is now written.
In one expression, the majority declares that the dismissal of appellant’s petition was a proper action by the trial court, and then it remands the case to allow appellant to file an amended petition.
Respondent hospital is a private entity. The majority holds the cause should be remanded to allow appellant to further amend his petition and suggests that perhaps appellant can pursue some contractual theory. The fact remains the action is one of denial of appellant’s right to admit patients and to continue staff membership and clinical privileges. This case falls squarely within Richardson v. St. John’s Mercy Hospital, 674 S.W.2d 200 (Mo.App.1984) and the trial court herein was absolutely correct in dismissing appellant’s petition upon a lack of jurisdiction.
Under all the facts and circumstances of this particular case, the entire judgment of the trial court should be affirmed.